 Case: 2:20-cv-05755-EAS-KAJ Doc #: 18 Filed: 03/11/21 Page: 1 of 4 PAGEID #: 76




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ELIZABETH PYLES, individually and on
behalf of others similarly situated,
                                                     Case No. 2:20cv5755
               Plaintiff,
                                                     Judge Edmund A. Sargus
              v.                                     Magistrate Judge Kimberly A. Jolson

AMGUARD INSURANCE COMPANY,

              Defendant.


 DEFENDANT’S SECOND UNOPPOSED MOTION TO MODIFY THE SCHEDULING
                            ORDER

       Defendant AMGUARD INSURANCE COMPANY respectfully moves the Court to

amend the Scheduling Order so that any motion related to venue or jurisdiction shall be filed by

March 24, 2021. A memorandum in support of this motion is attached hereto and a proposed entry

granting this motion will be e-mailed to jolson_chambers@ohsd.uscourts.gov pursuant to

CM/ECF PROCEDURES GUIDE § 2.4.

                                                   Respectfully Submitted,

                                                   /s/ Elizabeth E. Cary________________
                                                   Sabrina Haurin (0079321)
                                                   Elizabeth E. Cary (0090241)
                                                   BAILEY CAVALIERI LLC
                                                   10 West Broad Street, Suite 2100
                                                   Columbus, OH 43215
                                                   Telephone: (614) 221-3155
                                                   Fax: (614) 221-0479
                                                   shaurin@baileycav.com
                                                   ecary@baileycav.com

                                                   Attorneys for Defendant AmGUARD
                                                   Insurance Company
 Case: 2:20-cv-05755-EAS-KAJ Doc #: 18 Filed: 03/11/21 Page: 2 of 4 PAGEID #: 77




                               MEMORANDUM IN SUPPORT

        Plaintiff ELIZABETH PYLES filed her Complaint on November 5, 2020. Defendant

AMGUARD INSURANCE COMPANY (“AmGUARD”) was served with the Complaint on or

about December 1, 2020. The parties agreed to extend AmGUARD’s deadline to move or plead in

response to the Complaint to March 13, 2021 so that the parties could informally exchange

information and work toward a resolution of the case. (Doc. 15.) The Court granted that request

on February 10, 2021. (Doc. 16.) Commensurate with the extension to move or plead, the Court

amended the Scheduling Order extending the deadline to file any motion related to venue or

jurisdiction to March 13, 2021. (Id.)

        On March 10, 2021, Plaintiff filed an Amended Complaint, adding a new party, Randolph

Legair, as a plaintiff. (Doc. 17.) Given the addition of a new party and AmGuard’s need to

investigate Legair’s claims, the parties seek to amend the Scheduling Order so that any motion

related to venue or jurisdiction shall be due on the same date as AmGuard’s deadline to move or

plead, that is March 24, 2021, plus any subsequent extensions thereof. This is AmGUARD’s

second request to amend the Scheduling Order. Plaintiffs, through their counsel, do not object to

this request.

        A copy     of a proposed        entry   granting   this   motion   will be e-mailed    to

jolson_chambers@ohsd.uscourts.gov pursuant to CM/ECF PROCEDURES GUIDE § 2.4.




                                                 2
Case: 2:20-cv-05755-EAS-KAJ Doc #: 18 Filed: 03/11/21 Page: 3 of 4 PAGEID #: 78




                                          Respectfully Submitted,

                                          /s/ Elizabeth E. Cary________________
                                          Sabrina Haurin (0079321)
                                          Elizabeth E. Cary (0090241)
                                          BAILEY CAVALIERI LLC
                                          10 West Broad Street, Suite 2100
                                          Columbus, OH 43215
                                          Telephone: (614) 221-3155
                                          Fax: (614) 221-0479
                                          shaurin@baileycav.com
                                          ecary@baileycav.com

                                          Attorneys for Defendant AmGUARD
                                          Insurance Company




                                      3
 Case: 2:20-cv-05755-EAS-KAJ Doc #: 18 Filed: 03/11/21 Page: 4 of 4 PAGEID #: 79




                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Motion was filed with the Clerk of Courts

using the ECF system, which will send notification of such filing to all attorneys of record on

March 11, 2021:

       STEPHEN G. WHETSTONE (0088666)
       Whetstone Legal, LLC
       P.O. Box 6, 2 N. Main Street, Unit 2
       Thornville, Ohio 43076
       steve@whetstonelegal.com

       J. BRANDON McWHERTER
       (TN Bar # 21600) (admitted via pro hac vice)
       McWherter Scott Bobbitt PLC
       341 Cool Springs Blvd., Suite 230
       Franklin, TN 37067
       brandon@msb.law

       ERIK D. PETERSON (KY Bar 93003) (admitted pro hac vice)
       Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
       201 West Short Street, Suite 800
       Lexington, Kentucky 40507
       edp@austinmehr.com

       Attorneys for Plaintiff and Putative Class Representative

       I also served via email the following attorneys who have not yet been admitted pro hac

vice on March 11, 2021:

       T. JOSEPH SNODGRASS (MN Bar #231071) (pro hac vice request to be submitted)
       Larson ⦁ King, LLP
       30 E. 7th Street, Suite 2800
       St. Paul, MN 55101
       jsnodgrass@larsonking.com

       Attorneys for Plaintiff and Putative Class Representative


                                             /s/ Elizabeth E. Cary_______________
                                             Elizabeth E. Cary (0090241)




                                                4
